Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Noah Kitts on May 21, 2021.

The application has been amended as follows: 
In the Claims:
Claim 1, line 5: after “the lid having a” delete “flat”
Claim 1, line 6: after “receive a heatsink” insert -- , wherein an entirety of the top surface is flat --
Claim 10, line 5: after “the lid having a” delete “flat”
Claim 10, line 6: after “receive a heatsink” insert -- , wherein an entirety of the top surface is flat --
Claim 17, line 6: after “the lid having a” delete “flat”
Claim 17, line 7: after “receive a heatsink” insert -- , wherein an entirety of the top surface is flat --

Election/Restrictions
Claims 1, 2, 5 – 7, 10, 11, 14, 17 – 18 and 20 are allowable. Claims 3, 4, 8, 9, 12, 13, 15, 16 and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species inventions A – F, and Sub-Species inventions I – III, as set forth in the Office action mailed on March 10, 2020, is hereby withdrawn and claims 3, 4, 8, 9, 12, 13, 15, 16 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10 and 17, recite, inter alia, that the entirety of the top surface of the lid is flat. in combination with the remaining limitations of claims 1, 10 and 17, is not anticipated or rendered obvious by the prior art. Claims 2 – 9, 11 – 16 and 18 – 20 depend from claims 1, 10 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Awad et al. (US 7,498,673 B2) discloses attaching a heatsink to an underlying heatplate (lid) on a semiconductor chip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        May 24, 2021